Case: 20-11096     Document: 00516243830         Page: 1     Date Filed: 03/17/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 17, 2022
                                  No. 20-11096                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jack Wade Warren,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:83-CR-138-1


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jack Wade Warren, federal prisoner # 13477-077, seeks leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s denials
   of his motion to dismiss his underlying convictions for lack of subject-matter
   jurisdiction and his subsequent motion for reconsideration. The district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11096       Document: 00516243830           Page: 2    Date Filed: 03/17/2022




                                      No. 20-11096


   court denied Warren’s request to proceed IFP on appeal because he failed to
   provide a certificate of his inmate trust account, as ordered by the district
   court.
            Before this court, Warren contends that he should be permitted to
   proceed IFP without further authorization pursuant to Federal Rule of
   Appellate Procedure 24(a)(3) based on his prior IFP status. However, Rule
   24(a)(3) does not apply here because Warren was last granted IFP status over
   seven years ago and, in the interim, the district court denied him IFP status
   due to his failure to provide a certified copy of his inmate trust account
   statement as required by 28 U.S.C. § 1915(a)(2). See Fed. R. App. P.
   24(a)(3)(A).
            In addition to Warren’s failure to provide the requisite financial
   information, Warren has not shown that he has a nonfrivolous issue for
   appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Because this
   appeal is frivolous, we may dismiss it sua sponte. See Baugh v. Taylor, 117
   F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2. We caution Warren
   that the filing of future repetitive, frivolous, or abusive filings may result in
   the imposition of sanctions, including dismissal, monetary sanctions, and
   restrictions on his ability to file pleadings in this court or any court subject to
   this court’s jurisdiction.
            Accordingly, we DENY Warren’s motion to proceed IFP on appeal,
   DENY his motion to amend the caption, DISMISS his appeal as frivolous,
   and issue him a SANCTION WARNING.




                                           2